Citation Nr: 0201666	
Decision Date: 02/20/02    Archive Date: 02/25/02

DOCKET NO.  00-21 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a chronic lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1979 to April 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2000 by the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  In the decision, the RO concluded that 
the veteran had not presented new and material evidence to 
reopen a claim for service connection for a back disorder.  
Subsequently, in August 2000, the RO reopened the claim, but 
denied it after reviewing all of the evidence.  A hearing was 
held at the RO in November 2001 before the undersigned Member 
of the Board.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claim and the evidence necessary to substantiate his 
claim.

2.  The veteran has a chronic lumbosacral strain which was 
first noted in service.


CONCLUSION OF LAW

A chronic lumbosacral strain was incurred in service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulations in the SOC.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has had a hearing.  All relevant 
evidence identified by the veteran was obtained and 
considered.  The claims file contains the veteran's service 
medical records.  The post-service treatment records have 
also been obtained.  The veteran has not been afforded a 
disability evaluation examination by the VA to assess the 
nature of his disability.  However, the Board finds that an 
examination is not required to resolve the issue on appeal.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the service medical records and the other evidence 
of record provide sufficient information to adequately 
evaluate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  If a 
chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  With 
chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).  

During the hearing held in November 2001, the veteran 
testified that he suffered from back problems which started 
in service.  He stated that he first developed symptoms 
affecting his back after being involved in a motor vehicle 
accident in February 1982.  He said that he had experienced 
continuous and recurrent problems with the condition.  

The veteran's service medical records include the report of 
medical history given by the veteran for the purpose of his 
enlistment in April 1979 which shows that he denied having 
recurrent back pain.  The report of a medical examination 
conducted at that time shows that clinical evaluation of the 
veteran's spine was normal.  Therefore, the veteran is 
presumed to have been in sound condition when examined, 
accepted, and enrolled for service.  See 38 U.S.C.A. § 1111 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.304(b) (2001).

The service medical records contain numerous entries 
pertaining to complaints of back pain.  A record dated in May 
1979 shows that the veteran reported that he had back pain 
for two years since an auto accident [prior to service], and 
that it had been worse during the past month.  He complained 
of sharp low back pain.  On examination, there was mild 
tenderness in the upper lumbar region.  The assessment was 
chronic low back pain.  

A service medical record dated in February 1982 shows that 
the veteran was involved in a motor vehicle accident.  He 
reported complaints including shoulder and neck pain.  The 
assessment was suspect musculoskeletal pain [and] contusions.  

A service medical record dated in June 1983 shows that the 
veteran complained of back pain due to an auto crash in 
February 1982.  An entry dated in July 1983 shows that he 
complained of back pain and gave a history of injuring his 
back in 1982 in a motor vehicle accident.  He stated that his 
back hurt with recent lifting duties.  He said that he had 
low back pain only, and no radiculopathy.  On examination, 
there was tenderness over the L1-L2 and L3-L4 paraspinous 
muscles.  The assessment was muscle strain, rule out osteo 
pathology.  He was instructed to take medication, do hot 
soaks, and to do no lifting of more than 20 pounds for a 
week, and no more than 30 pounds for the next week.  He was 
also instructed to do no toe touches or pushups for two 
weeks.  

A service medical record dated in November 1983 shows that 
the veteran reported having back pain since January 1981 when 
he was involved in an auto accident.  He said that he had 
been treated several times and given medication with no 
relief.  On examination, his range of motion was limited.  He 
had pain on palpation of the spinal cord in the middle of the 
back.  The assessment was recurring injury to back.  A record 
dated later in November 1983 shows that he was seen for a 
follow up regarding low back pain.  He was tender on the 
right lumbar paraspinal muscle with splinting to the same 
side.  The assessment was low back pain.  An orthopedic 
consultation was planned.  

A service orthopedic consultation record dated in December 
1983 shows that the veteran gave a history of recurrent back 
pain for the last two years.  He said that the pain was 
aggravated by lifting or any spine movement.  The pain 
relieved itself within one to two hours.  He had been on 
physical therapy with some relief.  On physical examination, 
he was in no acute distress and was not overweight.  The 
range of motion of the spine had significant limitation.  
There was no neurologic deficit or radicular signs present.  
He was very hypersensitive to touch in the paraspinal muscles 
from the thoracic to the lumbar spine.  The assessment was 
low back pain.  X-rays were ordered, and he was to have 
physical therapy with ice massage and a program of functional 
exercises.  

The report of a medical history given by the veteran in March 
1984 for the purpose of separation from service shows that he 
denied a history of recurrent back pain.  The report of a 
medical examination conducted at that time shows that 
clinical evaluation of the spine was normal.  

The veteran submitted an application for disability 
compensation at separation from service in which he claimed a 
back injury due to a motor vehicle accident in January 1981.  
He reportedly failed to appear for a VA examination which was 
scheduled in connection with his claim.  Subsequently, in a 
decision of June 1984 the RO denied the claim.  The RO noted 
that the veteran had received continuous treatment in service 
for low back pain; however, there was no diagnosis made to 
establish a chronic disability.  The RO further stated that 
pain was not a ratable condition for which service connection 
could be granted.  The RO indicated that the veteran's claim 
would be reconsidered if he reported for an examination.

In October 1999, the veteran again requested disability 
compensation for a back disorder.  The RO initially found 
that the veteran had not presented new and material evidence, 
but later reopened the claim.  The Board finds that the RO 
was correct in reopening the claim in light of the evidence 
which has been added to the claims file since the original 
decision which includes numerous post-service treatment 
records pertaining to back pain.  A private medical record 
dated in August 1994 shows that the veteran reported having 
back pain for three days.  He also reported a history of 
having a motor vehicle accident in 1981 with subsequent back 
discomfort which required a back brace for four months.  He 
said that he had some intermittent back spasms since and had 
been seen by a chiropractor sporadically.  On examination, 
there was mild bilateral paravertebral tenderness in the 
lower lumbar region and flexion was limited to 45 degrees by 
discomfort.  The assessment was lumbar strain.  

A private medical record dated in December 1994 shows that 
the veteran reported that he hurt his back lifting sheet rock 
at work.  He said that his symptoms were reminiscent of his 
previous lumbar strain injuries which had been recurrent 
since a motor vehicle accident in 1981.  On examination, the 
left paravertebral muscles were quite stiff.  Rotation and 
bending were limited by discomfort.  The assessment was acute 
lumbar strain.  

A private medical treatment record dated in January 1996 
shows that the veteran reported back pain after working in a 
narrow crawl space.  His past medical history was significant 
for recurrent lumbar strains which tended to resolve over the 
course of several days.  He was also status post motor 
vehicle accident in 1982 which also resulted in some 
temporary back problems.  Between these acute episodes he had 
been asymptomatic.  Following examination, the assessment was 
acute lumbar strain, improving.  A record dated later in 
January 1996 shows that the veteran reported having 
considerable improvement.  

A private medical treatment record dated in June 1997 shows 
that the veteran reported having episodes of low back pain 
for several years, the most recent one beginning 
approximately ten days ago.  On examination, there was 
diffuse tenderness in the paraspinal muscles.  The assessment 
was lumbosacral strain.  

The Board finds that the evidence which is of record supports 
the veteran's claim.  The numerous service medical records 
pertaining to back problems show that a chronic disorder was 
present during service.  The Board also notes that the 
current symptoms are essentially the same as those noted in 
service.  The Board finds that the current chronic 
lumbosacral strain was first manifest during service when the 
veteran reported complaints of recurrent back pain.  
Accordingly, the Board concludes that a chronic lumbosacral 
strain was incurred in service.


ORDER

Service connection for a chronic lumbosacral strain is 
granted.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

